Brannon, President,
(dissenting) :
I think the appeal ought to be dismissed because the administrator cannot maintain it. The heirs should have sued it out. When the deeds are annulled, they get back title, not the administrator. He is the administrator with will annexed, but the bill does not show that it vests any title to land in the administrator. The will is produced only with the petition for rehearing, and was not a part of the record, but it vests no estate in land in the administrator. The bill was filed, not to enforce purchase money, but, repudiating the sale and purchase money, it sought only to annul the deed and reclaim the land. The appeal seeks to reverse the decree because it did not give land by canceling the deed, and because it gave O’Connor money. The very feature of its giving purchase money is repudiated, and assigned as error. I, therefore, cannot see how the appeal can be sustained (as it is in the opinion prepared by Judge English) on the idea of a trust arising from the sale in behalf of O’Connor for the purchase money, when that sale is alleged to be void for fraud, and the plaintiff does not go for purchase money, but repudiates it, and goes for land only. An administrator cannot prosecute an appeal from a judgment in a.case involving title to land. Vail v. Lindsay, 67 Ind , 538.
I doubt, too, on another point. The power given by O’Connor to Keenan contemplated either a suit to cancel the deed, or a compromise with John O’Connor, as Keenan might choose, and not solely by a suit. If so, his arrangement with John was a confirmation of the deed, as it was an election to take the purchase money and condone the fraud. Hutton v. Dewing, 42 W. Va., 691, (26 S. E. 197). Again, if Patrick O’Connor made a sale of the land to Keenan, as the power says he did, why could not Keenan, as *374owner of the land, take the purchase money under the deed to John and thus confirm that deed? Patrick had gotten, or would get, pay for the land from Keenan, under the sale to him; and Keenan would be entitled to sue for the land, or take the purchase money from John in lieu of it. I have not examined this feature of the case minutely, but it so comes to my mind.

Reversed.